Citation Nr: 1116636	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  04-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a schedular rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to September 1969.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2003 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased 70 percent rating for PTSD, effective from October 3, 2002.  In August 2004, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2006, a Travel Board hearing was held before a Veterans Law Judge.  Transcripts of these hearings are associated with the Veteran's claims file.  In a decision issued in February 2007, the Board denied the Veteran's claim.  He appealed that decision to the Court.  In September 2008, the Court issued a memorandum decision and order that set aside the February 2007 Board decision and remanded the matter for readjudication consistent with instructions outlined in the memorandum decision.  

The Veterans Law Judge who conducted the September 2006 Travel Board hearing and issued the February 2007 decision is no longer with the Board.  The Veteran was offered the opportunity for another Travel Board hearing; in an October 2009 statement, he declined another hearing.  The case has been reassigned to the undersigned.  In January 2010, the undersigned remanded the case for additional development in accordance with the Court's memorandum decision.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; PTSD symptoms productive of total occupational and social impairment have not been shown.



CONCLUSION OF LAW

A schedular rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  While he did not receive complete notice prior to the initial rating decision, March 2004, March 2006, June 2009, and April 2010 letters provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In particular, the June 2009 letter provided notice of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  A February 2011 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's pertinent postservice treatment records have been secured.  Specifically, his San Diego VA Healthcare System treatment records from June 1995 to January 2011 have been associated with the record.  In a statement received in June 2010, the Veteran indicated that he has received only VA treatment for his PTSD and provided the names of the various healthcare professionals who have treated him for the disability since 1998.  As these providers are all affiliated with the San Diego VA Healthcare System, their records of treatment are included in the June 1995 to January 2011 treatment records already associated with the record.

In September 2008, the Court remanded this matter, stating, "The record supports the parties' agreement that the Board failed to consider VA medical records relevant to [the Veteran's] PTSD that were dated within 90 days of the certification of his appeal to the Board and before the Board rendered its decision."  The June 2008 Brief of the Appellee also stated, "Records submitted by the Appellant to this Court include VA records dated not later than 90 days after the certification of the appeal to the [Board] . . . These include records that apparently were not considered by the regional office and that were not considered by the [Board]" (emphasis added).  After carefully reviewing the record, the Board could not locate any (VA post-certification (but within 90 days) or other) records that were submitted directly to the Court, and remanded the matter so that such additional evidence could be identified and associated with the record.  See January 2010 Board remand.  In April 2010, the RO requested that the Veteran re-submit the evidence that he had previously submitted to VA during the time period of September 2006 to December 2006.  He responded in May 2010 with copies of evidence and written argument previously submitted at the September 2006 Travel Board hearing, a copy of the Travel Board hearing transcript with some written annotations on the transcript by him, and copies of VA treatment records from March 2006 to September 2006.

The RO arranged for a VA examination in March 2004.  In the Veteran's May 2004 VA Form 9, substantive appeal, he requested another VA examination with another physician because he felt the March 2004 VA examination was inadequate.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court held that VA must provide an examination that is adequate for rating purposes.  After a careful review of the March 2004 VA examination report, the Board finds it contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  Notably, the Veteran has not offered any specific allegations as to why he believes the March 2004 VA examination was inadequate.  Regardless, in July 2009 the Veteran was afforded a very thorough psychiatric evaluation in connection with his claim for a total disability rating based on individual unemployability (TDIU).  Presumably his psychiatric symptoms manifested for increased rating purposes are the same as those exhibited for TDIU purposes.  Consequently, the Board finds that another examination to assess the PTSD because the March 2004 examination is dated is not necessary.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding and in a March 2011 statement indicated that he did not have any more information or evidence to submit to support his claim.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

B. Factual Background

In a statement received on March 24, 2003, the Veteran requested that the rating for his service-connected PTSD be increased from 50 to 70 percent, as he felt his overall condition and symptoms had worsened in recent months.

June 1995 to February 2002 VA treatment records show that in May 1998, the Veteran was treated for the first time for complaints of "dizziness," "disassociation," and "disorientation"; anxiety, not otherwise specified, was diagnosed.  Thereafter, he was treated regularly for anxiety and/or a panic disorder until PTSD was diagnosed.  [The Board notes that the Veteran's June 1995 to February 2002 VA treatment records were secured and reviewed for relevance pursuant to a June 2008 Brief of the Appellee, which was submitted to the Court, and stated, "Records submitted by Appellant reflect that Appellant was treated for [PTSD] in 1996.  These records were constructively before VA, and remand do not appear to have been considered by the [Board].  Bell, supra.  Remand, therefore, is warranted in order that the [Board] may address these records."  However, while VA records are constructively of record and ordinarily must be considered, there does not appear to be any reasonable possibility that records of treatment prior to February 2002, including those generated in 1996, would aid the Veteran in substantiating his claim for increase that was received on March 24, 2003, as it is well-established in caselaw that ordinarily the evidence for consideration in a claim for increase includes evidence for the one year period preceding the filing of the claim.  See Hazam v. Gober, 10 Vet. App. 511 (1997) (emphasis added).]  

In April 2002, the Veteran underwent a VA psychiatric examination in association with his claim of service connection for PTSD.  He complained that ever since returning from Vietnam, he has suffered from nightmares, flashbacks, intrusive thoughts, irritability, temper, tension, panic attacks with agoraphobia, constant fear of losing his job, increased startled reaction, hypervigilance, emotional blunting, and avoidant behavior.  On objective examination, the Veteran was casually dressed and appropriately groomed, friendly, gentle, and soft-spoken.  He spoke in a coherent fashion with no suggestion of loosening of association, ideas of reference, or delusional thinking.  Anxiety and tearfulness were present throughout the examination, but there was no evidence of schizophrenia, bipolar disorder, or dementia.  His judgment and insight were intact, as was his memory for both recent and distant events.  PTSD was diagnosed, and a GAF score of 50 was assigned.

March 2002 to March 2004 VA treatment records show that in April 2002, the Veteran reported that although his panic attacks had decreased since starting medication, his anxiety had worsened such that he was starting to miss days of work.  He also complained of some depression, insomnia, and decreased interest, although his appetite and energy levels were normal.  He had occasional thoughts of suicide without any plan or intent, and denied homicidal ideation.  In August 2002, it was noted that although the Veteran's previous psychiatric diagnoses had focused primarily on his panic disorder and agoraphobic symptoms, his current presentation was "clearly more consistent with a primary diagnosis of combat-related PTSD (moderate severity)."  

The Veteran was referred for PTSD treatment on October 3, 2002 (the effective date for his currently assigned 70 percent rating).  During his intake evaluation, he reported that he was employed full-time as a landscaper for the State of California, but felt his employment situation was tenuous.  He reported a considerable amount of survivor's guilt from his combat experiences in Vietnam, as well as panic attacks and depression.  He denied active suicidal ideation and denied having any homicidal ideation.  He reported he was socially isolated and avoidant, and that these symptoms made it difficult for him at work.  On mental status examination, the Veteran's mood was euthymic but somewhat tense.  His mood and cognitive functions were intact, and he was not psychotic, homicidal, or suicidal.  His thinking was goal-oriented and logical; his speech was normal; and his insight was fair.  PTSD was diagnosed, and a GAF score of 48 was assigned.

In August 2003, the Veteran's PTSD was noted to be in partial remission on medication treatment.  In October 2003, he complained that he had been accused of using foul language and demeaning part-time employees at work.  He felt that he was being set up and felt angry and betrayed.  It was noted that his PTSD symptoms had been "acutely exacerbated", which diminished his effectiveness at work, and medical retirement due to his PTSD was discussed.  In November 2003, it was noted that although the Veteran remained focused on his PTSD symptoms, he also had a few interests and pursuits, such as art, painting, and riding bikes.  He was encouraged to increase his range of activities outside of work.  In December 2003, he complained of increased hyperarousal, agitation, decreased energy, and difficulty with sleeping.  He also reported suffering from a recent anxiety attack.  His hygiene, affect, mood, speech, and thought processes were all noted to be normal, and there was no evidence of hallucinations or suicidal ideation.  The Veteran's medications were adjusted accordingly.

On March 2004 VA examination, the Veteran reported that he suffered from panic attacks 2-3 times a week, intrusive thoughts about his military experiences, avoidant behavior, hypervigilance, excessive startled reactions, and nightmares.  He also reported that he had some troubles at work because of his PTSD symptoms, but noted that his work performance was good and had not suffered despite the disagreements with his supervisors and feelings of harassment.  Socially, he lived by himself and was able to manage his household chores without any significant symptom interference.  He rarely visited with his family and friends, but he enjoyed landscape painting and swimming in a community swimming pool.  On mental status examination, the Veteran was well-groomed; his intelligence was above average; his thoughts were well-organized with no evidence of psychotic content or process; and there was some pressure of speech, but he was otherwise pleasant, calm, and euthymic.  PTSD was diagnosed, and a GAF score of 52 was assigned.  Regarding the impact of the Veteran's PTSD on his employment, the examiner noted that the Veteran had been able to sustain the same employment for 6 years despite his PTSD symptoms.  Although the Veteran felt that his symptoms were interfering with his ability to work, he had also reported that his quality of work was good.  The examiner opined that the Veteran's work difficulties did not to be directly related to his PTSD, and suggested that he would be able to sustain basic employment so long as he was not too stressed and his contact with others was not too marked or strenuous.

May 2004 to June 2009 VA treatment records show that in June 2004, the Veteran complained that working as a groundskeeper near Camp Pendleton made him very anxious, hypervigilant, and hyperaroused.  He also reported that working with his supervisors made him very anxious as they did not get along.  He entertained thoughts of hitting his supervisor with a 2x4 but did not think he would actually go through with it, and denied any suicidal or homicidal ideation.  On examination, the Veteran was well-groomed with good eye contact.  His affect was expressive; his speech was faster than normal and elevated in tone; his thought was logical and directed; and he did not have any hallucinations.  As for judgment, it was noted that although the Veteran was aware that being at work was a major stressor in his life, he did not want to leave until he received 100 percent compensation.  The Veteran was encouraged to leave his current employment and find another one because it was felt his mental health was more important than the monetary gain he obtained through his current job.  In a June 2004 letter, the PTSD clinical treatment program director at the San Diego VA Healthcare System, J.L.M., PhD, opined that the Veteran should not work due to his worsening PTSD symptoms.  He explained that the Veteran's ability to tolerate stress while working productively was "quite poor."

In November 2004, the Veteran reported to be depressed and sad, and frustrated by his supervisors at work.  He also expressed frustration with the VA as they had not adjudicated his claim for increased compensation.  Socially, he felt isolated although he had plans to attend different classes and seminars on native horticulture.  He denied any suicidal or homicidal ideation.  In December 2004, it was noted that the Veteran was still trying to increase his VA compensation benefits, and that his representative had told him that so long as he continued to be gainfully employed, he would not receive 100 percent compensation.  The Veteran noted he had intrusive and dissociative thoughts, making work "hell," and that he had suicidal thoughts, but without any intent.  J.L.M., PhD, encouraged him to not appeal his denial of an increased rating for his PTSD out of a dependency on the disability, but to appeal the decision based on his symptom severity.

In a July 2005 letter J.L.M., PhD, stated that the Veteran was presently on disability leave from his job as a state grounds keeper, was "gravely disabled" by his PTSD and "unlikely to ever be able to resume his most [sic] of his former duties and responsibilities."

In July 2005, it was noted that the Veteran had been put on temporary leave from his job due to a severe back strain that had aggravated his prior spinal damage from degenerative disc disease.  The Veteran's mood was depressed and tense, but without any suicidal or homicidal ideation.  His mental status was within normal limits.  In June 2006 and in September 2006, he complained of worsening PTSD symptoms.  He was more irritable (especially at work) and more depressed (although he denied any suicidal or homicidal ideation).  On examination, the Veteran was pleasant, cooperative, and well-groomed.  His speech had normal rate and rhythm; his affect was anxious and distressed, with a full range shown; his thought process was coherent and logical; and there were no signs of delusions, hallucinations, suicidal ideation, or homicidal ideation.  Formal cognitive testing was not performed, but there were no deficits suspected based on clinical interview and observation.  The Veteran's judgment and insight were acceptable.  Severe PTSD with severe occupational and social disability was diagnosed.

In January 2007, the Veteran reported feeling disgusted with himself and the world, and feeling hopeless about things.  He was less active than in the past and had increased fatigue.  Severe PTSD with severe occupational and social disability was diagnosed, and his depression was noted to be worse than on his last visit.  In February 2007, he stated that work was extremely challenging for him due to his difficult relationship with his supervisor and because of its proximity to Camp Pendleton, which caused him to hear frequent helicopter and gunshot noises.  In May 2007, the Veteran reported no change in his PTSD status.  Discussion during this visit focused primarily on his frustration over having been denied a 100 percent rating for his PTSD.  Severe PTSD with severe occupational and social disability was diagnosed; it was noted that he benefited from his current treatment regimen.

In October 2007, the Veteran reported to his social worker that he was having some suicide-related ideations.  He explained that he was under stress because he had appealed his 70 percent rating for PTSD and was anticipating the worst outcome.  He stated that he had been waiting for an increase since 2004, and explained that if he had more disability income, he would finally be able to quit his job, which had been causing him a lot of distress.  The Veteran denied any positive suicidal ideation plans at that time, but stated he could not say what he would choose to do if the outcome of the VA disability hearing was not in his favor.  He was encouraged to contact the appropriate channels if he found himself in distress.  Four days later, also in October 2007, the Veteran was followed by his psychologist.  He reported that although he had suffered from suicidal ideation earlier in the week, he could usually pull himself out of these thoughts and recognized that it was not a good option.  He identified swimming and painting as two activities that helped to calm him down, and noted that some of his artwork would be showing in a gallery that weekend.  He intended on attending the showing, as he was eager to share his artwork with people.  On examination, the Veteran was adequately groomed with normal speech, and coherent and logical thought processes.  His mood was anxious with congruent affect, but there were no indications of active psychosis, delusions, or paranoia.  He did not currently endorse suicidal or homicidal ideation.  The Veteran's judgment and insight were intact.

In May 2008, the Veteran was noted to have severe PTSD, which was exacerbated by ongoing interpersonal work-related conflict.  In July 2008, he reported increased anxiety and hypervigilance since his last visit.  He explained that, since his last visit, he had implemented more activities into his day, such as swimming, riding his bike around the neighborhood, and going on hikes, which helped a little.  In September 2008, it was noted that while the Veteran's PTSD had been reasonably stable on his treatment regimen, he reported that his PTSD symptoms remain exacerbated.  This included worsening disorientation, intrusive thoughts, and irritability.  The main reason for the exacerbation was his ongoing interpersonal difficulties with his supervisors at work.  On examination, the Veteran was neatly groomed with normal speech, good eye contact, and logical and goal-directed thought processes.  His affect was anxious with congruent affect, but there were no indications of obsessional or psychotic symptoms in thought contact.  His insight and judgment were fair and cognition, though not formally tested, appeared within normal limits.  

In February 2009, the Veteran reported that after 10 years, he finally quit his job in January 2009, because he could no longer handle the stresses of the job.  He also stated that his PTSD symptoms remained worse, compared to how they were 10 years ago when they started.  The most prominent symptom was the "dissociative" episodes he still experienced daily.  On mental status examination, the Veteran was adequately dressed and groomed, alert, pleasant, and with good eye contact.  His mood was dysphoric; his affect was anxious, his speech was within normal limits; his thought form was goal-directed and circumstantial; and his thought content was without any suicidal or homicidal ideation.  Formal cognitive testing was not performed, but no deficits were suspected based on clinical interview and observation.  His insight and judgment was noted to be poor.  PTSD was diagnosed, and a GAF score of 54 was assigned.

On March 2009 mental status examination, the Veteran was adequately dressed and groomed with no evidence of agitation or psychomotor retardation.  He was calm and cooperative, and he was grossly oriented to person, place, time, and purpose.  His speech had a regular rate and rhythm, and his thought form was logical and goal-directed.  His mood was less down, his affect less dysphoric, and there were no auditory or visual hallucinations.  It was noted that the Veteran did not appear to be responding to internal stimuli.  He was not suicidal or homicidal, and there was no evidence of delusions.  His insight and judgment was fair.  PTSD was diagnosed, and a GAF score of 45 was assigned.

On July 2009 VA psychiatric examination, conducted in association with a  claim for a TDIU rating, the Veteran described symptoms of hypervigilance, depressed and anxious mood, and variable energy level.  His concentration and appetite were good.  He reported suffering from chronic suicidal ideation since 1998, although he denied any attempts and did not have any plans or intent to commit suicide.  He also admitted having past thoughts of hurting his supervisor, but noted this was no longer an issue since he had left his job.  He denied a violent history.  He indicated that his PTSD symptoms were constant and had affected his total daily function, which resulted in social isolation.  He also had trouble sleeping, described as insomnia due to nocturia and hypervigilance.  Regarding the history as related by the Veteran, the examiner stated he had a pattern of endorsing symptoms that were out of proportion to signs of illness on examination.  He focused very clearly on making it clear that his level of impairment had increased, which he stated justified an increase in his disability rating from 70 percent to 100 percent.  

On mental status examination, the examiner found the Veteran to be an unreliable historian as his symptoms were out of proportion to signs on examination.  He was clean, well-kempt, cooperative, sociable, and friendly.  Although he was anxious, he was able to articulate history in an organized fashion.  The Veteran's orientation was within normal limits; his appearance, hygiene, and behavior were appropriate; and he maintained good eye-contact throughout the examination.  His affect and mood showed a disturbance of motivation and mood, and his affect was anxious.  Communication, speech, and concentration were within normal limits.  He reported he had panic attacks which occurred more than once per week.  There were no signs of suspiciousness, hallucinations, obsessive behavior, or delusional thought.  The Veteran's thought process was appropriate, and he was able to read and understand directions.  He did not have any slowness of thought nor did he appear confused.  His judgment was not impaired and abstract thinking was normal.  His memory was within normal limits, and suicidal and homicidal ideations were absent.  There were behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD, and these were described as nightmares, insomnia, recurrent memories of the trauma, and depressed/irritable mood.  PTSD was diagnosed, and a GAF score of 60 was assigned.  The examiner opined that the Veteran did not have any difficulty performing activities of daily living, and that he was able to maintain effective family role functioning.  He had difficulty establishing and maintaining effective work and social relationships because of social isolation, and he also had occasional interference with recreation or leisurely pursuits because of anxiety.  It was not felt that the Veteran represented a danger to himself or others.

In a July 2009 letter from the Veteran's treating psychologist, L.B.C., PhD, she opined that the Veteran's PTSD and major depressive disorder were "more likely than not" a result of his combat-related traumas in service, and that he was significantly impaired by these symptoms.  She assigned him a GAF score of 35, and stated that his psychiatric symptoms rendered him unable to maintain employment, noting that he had quit his job in January 2009 due to severe interpersonal difficulties and his concern that his conflicts with coworkers could progress to the point of violence.

July 2009 to January 2011 VA treatment records show that in July 2009, the Veteran reported that he exercised daily, but otherwise spent most of his time painting and reading at home.  He indicated that he tended to isolate himself because of his PTSD symptoms.  In August 2009, he complained of increased depression, lack of motivation, fatigue, anhedonia, and increased social isolation.  He also indicated that he had considered suicide more regularly as a form of escapism, but denied any intent.  In September 2009, he reported some distress related to a recent VA examination, and continued to experience significant depression, hypervigilance, intrusive thoughts, and social isolation.  He also reported that he tended to feel better when he engaged in activities outside the home, such as surfing, painting classes, and activities involving horticulture.  Several days later, also in September 2009, a GAF score of 35 was assigned.  On mental status examination during this visit, the Veteran was adequately dressed and groomed without any evidence of agitation or psychomotor retardation.  He was calm and cooperative, and he was grossly oriented to person, place, time and purpose.  His affect was anxious and dysphoric, and his mood was more anxious after switching medications.  His speech was normal, his thought process logical and goal-oriented, and there were no auditory or visual hallucinations.  He also did not have any suicidal or homicidal ideation, or delusions.  His insight and judgment were fair.  In December 2009 and in March 2010, the Veteran's PTSD was noted to be "a little better," and a GAF score of 35-40 was assigned.

In June 2010, it was noted that the Veteran had followed his providers' advice to get out of the house more and take a watercolor painting class.  A GAF score of 35-40 was assigned.  In July 2010, the Veteran's PTSD was noted to be stable.  He also reported working as a groundskeeper at nearby parks for the California Department of Parks & Recreation.  In September 2010, it was noted that the Veteran was preparing to present his watercolor paintings, which had improved his mood and helped him to be less isolative.  On mental status examination, he was adequately dressed and groomed without any evidence of agitation or psychomotor retardation.  He was calm and cooperative, and he was grossly oriented to person, place, time and purpose.  His affect was less anxious and dysphoric, and his mood overall less anxious.  His speech was normal, his thought process logical and goal-oriented, and there were no auditory or visual hallucinations.  He did not have any suicidal or homicidal ideation, or delusions.  His insight and judgment were fair.  A GAF score of 35-40 was assigned.

In December 2010, the Veteran reported that he had been functioning well despite ongoing PTSD symptoms.  He had been dating and consulting with neighbors on landscaping issues.  He also indicated that he was planning to visit a friend to ski over the holidays.  In January 2011, it was noted that the Veteran's PTSD was stable, and that he worked as a groundskeeper at nearby parks for the California Department of Parks & Recreation.

In various statements, and including during the September 2006 Travel Board hearing, the Veteran has argued that he should be entitled to a 100 percent rating for his PTSD because his symptoms are so severe they made it difficult for him to work.  In support of these allegations, he submitted an October 2003 record of corrective interview from his former employer, the California Department of Parks & Recreation, to show that he had been disciplined over a variety of behavioral issues, and an August 2006 record of corrective interview regarding the Veteran's leave restriction, to show that he had a history of poor work attendance.  In letters accompanying the August 2006 record of corrective interview, the Veteran explained that these extended absences from work were related to his PTSD.

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505  (2007).  

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

From October 3, 2002, the Veteran's PTSD has been assigned a schedular 70 percent rating.  Consequently, what remains for consideration for this period is entitlement to a schedular 100 percent rating.  [The Board notes that the assignment of a 70 percent schedular rating coupled with a denial of a 100 percent schedular rating raises an inferred claim for a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A December 2009 rating decision granted the Veteran a TDIU rating, effective from February 1, 2009.  The record does not show that the Veteran has filed a notice of disagreement with the effective date assigned.  Consequently, the matter of entitlement to TDIU prior to February 1, 2009, is not before the Board.  It is also noteworthy that the Veteran has resumed employment.]  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that throughout the appeal period, the Veteran has never manifested symptoms of PTSD that more nearly approximate the criteria for the next higher, 100 percent, rating; hence, "staged" ratings are not warranted.  The Veteran's VA treatment records and VA examination reports, as described above, show that his PTSD is characterized by depression, socially avoidant behavior, and panic attacks.  He also complains frequently of nightmares, flashbacks, hypervigilance, increased startled reactions, and feelings of disorientation.  Prior to quitting his job in February 2009, the Veteran also frequently reported having difficulties getting along with his supervisors/co-workers.  He reported occasional suicidal and homicidal ideation, particularly when stressed by his job; but, treatment records show that the Veteran lacks any actual intent or plans to commit suicide or harm to others, and he has never been considered harmful to himself or others.  From April 2002 to July 2009, the Veteran's assigned GAF scores ranged from 45 to 60, signifying serious symptoms or a serious impairment in social and occupational functioning.  Such findings establish that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood has been manifested throughout the entire appeal period; however, total occupational and social impairment due to PTSD symptoms has not.  

The Veteran's main arguments for a 100 percent rating are that his PTSD has been characterized by treatment providers as "severe," and that he tends to isolate himself socially.  He also argues that his PTSD symptoms made it difficult for him to relate with his supervisors and colleagues at his place of employment such that it made it difficult for him to remain employed, and he eventually had to quit his job.  However, these symptoms fall squarely within a 70 percent rating for PTSD (e.g., inability to establish and maintain effective relationships).  

The Board notes that from July 2009, the Veteran has been assigned GAF scores ranging from 35 to 40, signifying some impairment in reality testing or communication or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (although significantly, GAF scores of 30 or less reflective of behavior considerably influenced by delusions or hallucinations or serious in communication or judgment or inablility to function in almost all areas, or even greater impairment of function, have not been reported).  Despite the seriousness of PTSD symptoms suggested by the Veteran's assigned GAF scores, the Board has conducted a thorough review of the entire record and finds that it fails to show that his PTSD symptoms have, at any point during the appeal period, met any of the criteria illustrative of a 100 percent rating.  The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, it is not shown that the Veteran's PTSD resulted in any of the specific examples listed, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name, or other symptoms of like gravity.  On the contrary, it is consistently noted in his treatment records and VA examination reports that his thought process is logical and goal-oriented, and that he does not have any delusions or hallucinations.  His behavior is always appropriate.  He has never had any difficulties performing activities of daily living (he is always described as well-groomed), and he does not have any memory problems.  Although the Veteran occasionally complains of suicidal or homicidal ideation, as previously discussed, he is not in persistent danger of hurting himself or others.  Notably, recent treatment records (from 2010-2011) reflect that the Veteran has resumed working, participates in art gallery showings, dates, and visits with neighbors and friends.  Clearly, the record does not reflect PTSD symptoms are of such severity that they produce total occupational and social impairment warranting a 100 percent schedular rating.  The criteria for a schedular 100 percent rating for PTSD are not shown to be met or approximated at any time during the appeal period, and such rating is not warranted.  

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for a 70 percent rating).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  As was noted above, he has been assigned a TDIU rating (and has resumed employment).




ORDER

A schedular rating in excess of 70 percent for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


